Exhibit 10.5
 
INTELLECTUAL PROPERTY SECURITY AND STOCK PLEDGE AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AND STOCK PLEDGE AGREEMENT (as amended,
restated, supplemented or otherwise modified, this “Agreement”), is made as of
this 11th day of October, 2012, by and between VISTAGEN THERAPEUTICS, INC., a
California corporation (the “California Subsidiary”) and PLATINUM LONG TERM
GROWTH VII, LLC, a Delaware limited liability company, with an address of 152
West 57th  Street, 4th Floor, New York, New York 10019 (the “Secured Party”).
 
WHEREAS, the California Subsidiary is a wholly owned subsidiary of VISTAGEN
THERAPEUTICS, INC., a Nevada corporation (the “Parent”);
 
WHEREAS, Artemis Neuroscience, Inc., a Maryland corporation (the “Maryland
Subsidiary”), is a wholly owned subsidiary of the California Subsidiary;
 
WHEREAS, the Parent and the Secured Party are parties to a certain Note Exchange
and Purchase Agreement, dated on or about the date hereof (as amended, restated,
supplemented or extended from time to time, the “Purchase Agreement”), and the
Parent and the Secured Party are parties to an Amended and Restated Security
Agreement, dated on or about the date hereof (as may be further amended,
restated, supplemented or extended from time to time, the “Security Agreement”),
which provide for, among other things: (i) the Secured Party to extend certain
loans to or for the account of the Parent; and (ii) the grant by the Parent to
the Secured Party of a security interest in all of the Parent’s assets;
 
WHEREAS, the extension of credit by the Secured Party to the Parent will benefit
the California Subsidiary;
 
WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Notes, the California Subsidiary has agreed to execute and deliver to the
Secured Party this Agreement and to grant the Secured Party a security interest
in the Collateral (as defined below) to secure the prompt payment, performance
and discharge in full of all of the Parent’s obligations under the Notes;
 
WHEREAS, the Secured Party is not willing to enter into the Purchase Agreement
unless the Obligations are secured by a pledge and perfected security interest
in the Collateral; and
 
WHEREAS, the California Subsidiary is willing to grant to the Secured Party a
security interest in the Collateral to secure the Parent’s obligations under the
Notes.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the California Subsidiary and the Secured Party agree as follows:
 
Section 1
Defined Terms
 
Capitalized terms used herein and not otherwise defined have the respective
meanings given in the Purchase Agreement.
 
“Event of Default” means any Event of Default under and as defined in any
Transaction Document.
 
“Indebtedness” shall have the meaning given in the Purchase Agreement.
 
“Lien” means any lien, security interest, mortgage, charge, claim or other
encumbrance of any kind.
 
“Necessary Endorsement” means undated stock powers endorsed in blank or other
proper instruments of assignment duly executed and such other instruments or
documents as the Secured Party may reasonably request.
 
“Obligations” shall have the meaning given in the Security Agreement.
 
“Permitted Liens” shall have the meaning given in the Negative Covenant
Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Prohibited Actions” means:  (a) any sale, transfer, assignment, mortgage,
pledge, lease, grant of a security interest in, or any other encumbrance of all
or any portion of the Pledged Securities to any person or entity other than the
Secured Party without the express written consent of the Secured Party; and (b)
any vote of all or any portion of the Pledged Securities now held or hereafter
acquired by the California Subsidiary to authorize or approve any of the
following without the express written consent of the Secured Party, which
consent may be withheld in the Secured Party’ s sole and absolute discretion:
(1) any increase in the number of shares of securities that any subsidiary of
the California Subsidiary shall be authorized to issue; (2) any issuance of any
shares of securities of any subsidiary of the California Subsidiary; and/or (3)
the creation of any new classes or series of securities by any subsidiary of the
California Subsidiary.
 
Section 2
Grant of Security Interest
 
To secure the complete and timely satisfaction of all of the “Obligations” (as
that term is defined in the Security Agreement) of the Parent, the California
Subsidiary and the Maryland Subsidiary to the Secured Party, the California
Subsidiary  hereby grants and conveys to the Secured Party a security interest
(having priority over all other security interests) with power of sale, to the
extent permitted by law, in all of the following, together with all additions,
accessions, accessories, amendments, attachments, modifications, substitutions,
and replacements, proceeds and products of the following (all of the foregoing,
collectively the “Collateral”):
 
2.1.  
All patents and patent applications now owned and hereafter acquired by
the  California Subsidiary, including, without limitation, all inventions and
improvements to all patents and/or patent applications, including without
limitation those patents and patent applications listed on Schedule A hereto
(all of the foregoing items in this Section 2.1 being sometimes referred to
individually and/or collectively, the “Patents”);

 
2.2.  
All trademarks, registered trademarks and trademark applications, trade names,
trade styles, service marks, registered service marks and service mark
applications now owned and hereafter acquired by the California Subsidiary,
including, without limitation, the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule B hereto, all renewals thereof, all accounts receivable, income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past, present
or future infringements and dilutions thereof, the right to sue for past,
present and future infringements and dilutions thereof, and all of the
California Subsidiary’s rights corresponding thereto throughout the world (all
of the foregoing registered trademarks, trademark applications, trade names,
trade styles, registered service marks and service mark applications, together
with the items described in this Section 2.2, being sometimes hereinafter
individually and/or collectively referred to as the “Trademarks”);

 
2.3.  
All goodwill of the California Subsidiary’s business connected with and
symbolized by the Trademarks;

 
2.4.  
All copyrights, and copyright applications now owned and hereafter acquired by
the California Subsidiary, including without limitation, those copyrights listed
in Schedule C hereto (all of the foregoing items in this Section 2.4 being
sometimes referred to individually and/or collectively as the “Copyrights”); and

 
2.5.  
All of the capital stock and other equity interests in and to the Maryland
Subsidiary (the “Pledged Securities”).

 
Section 3
Representations and Warranties of California Subsidiary
 
The California Subsidiary represents and warrants to the Secured Party that:
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.1.  
Title

 
The California Subsidiary is the sole legal and equitable owner of the
Collateral pledged by it hereunder, holding good and marketable title to the
same free and clear of all Liens except for the security interests granted
hereunder, and has legal power and authority to execute, deliver and perform its
obligations hereunder, and to collaterally assign, deliver and create a security
interest in the Collateral in the manner herein contemplated.  The Collateral is
not subject to any restriction that would prohibit or restrict the assignment,
delivery or creation of the security interests contemplated hereunder.
 
3.2.  
Legal, Valid and Binding Agreement; No Conflicts

 
The execution, delivery and performance by the California Subsidiary of this
Agreement and the filings contemplated herein have been duly authorized by all
necessary action on the part of the California Subsidiary and no further action
is required.  This Agreement has been duly executed by the California
Subsidiary.  This Agreement constitutes the legal, valid and binding obligation
of the California Subsidiary, enforceable against the California Subsidiary in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.
 
The execution, delivery and performance of this Agreement by the California
Subsidiary does not (i) violate any of the provisions of the Articles of
Incorporation or Bylaws of the California Subsidiary or any judgment, decree,
order or award of any court, governmental body or arbitrator or any applicable
law, rule or regulation applicable to the California Subsidiary or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing any of the California Subsidiary’s debt or otherwise) or other
understanding to which the California Subsidiary is a party or by which any
property or asset of the California Subsidiary is bound or affected.
 
3.3.  
First Priority Security Interest

 
This Agreement, together with the filing of Uniform Commercial Code financing
statements in the office of the Secretary of State of California and the
recordation of the Secured Party’s interest in the Collateral with the United
States Patent and Trademark Office creates a valid and continuing first lien on
and perfected security interest in the Collateral, prior to all other Liens, and
is enforceable as such against creditors of the California Subsidiary.  The
California Subsidiary has received no written claim that any Collateral, or the
California Subsidiary’s use of any Collateral, violates the rights of any third
party.  There has been no adverse decision to the California Subsidiary’s claim
of ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the California Subsidiary’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of the California Subsidiary,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.
 
3.4.  
Pledged Securities

 
The Pledged Securities represent all of the capital stock and other equity
interests in and to the Maryland Subsidiary.
 
 All of the Pledged Securities are validly issued, fully paid and
non-assessable, and the California Subsidiary is the legal and beneficial owner
of the Pledged Securities, free and clear of any lien, security interest or
other encumbrance except for the security interests created by this Agreement
and other Permitted Liens.  The California Subsidiary shall cause the pledge and
security interest of the Secured Party to be duly noted in its corporate books
and records.  The California Subsidiary shall vote the Pledged Securities to
comply with the covenants and agreements set forth herein and in the Transaction
Documents.
 
The Maker agrees that it shall not take any Prohibited Actions with respect to
the Pledged Securities.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 4
Delivery of Certain Collateral
 
Contemporaneously with or prior to the execution of this Agreement, the
California Subsidiary shall deliver or cause to be delivered to the Secured
Party any and all certificates and other instruments representing or evidencing
the Pledged Securities, together with all Necessary Endorsements. The California
Subsidiary is, contemporaneously with the execution hereof, delivering to the
Secured Party, or has previously delivered to the Secured Party, a true and
correct copy of each document governing any of the Pledged Securities.
 
Section 5
Sales and Further Liens
 
The California Subsidiary shall not grant to permit to exist any Liens on any of
the Collateral.  The California Subsidiary shall not sell, grant, assign or
transfer any interest in, any of the Collateral to any person or entity other
than the Secured Party.  The California Subsidiary shall defend its title to and
the Secured Party’s interest in the Collateral against all material and adverse
claims and take any action necessary to remove any Liens other Liens in favor of
the Secured Party.
 
Section 6
No Indebtedness
 
The California Subsidiary shall not enter into, create, incur, assume or suffer
to exist any Indebtedness, other than “Permitted Indebtedness” as defined in the
Negative Covenant Agreement.
 
Section 7
Recording of Patents and Trademarks
 
The California Subsidiary represents and warrants to the Secured Party that (1)
the patents and patent applications listed in Schedule A hereto, and (2) the
trademark and trademark applications described in Schedule B hereto, have each
been duly recorded in the U.S. Patent and Trademark Office (the “PTO”); and that
no other patents, patent applications, trademarks, or trademark applications
have been filed or recorded with the PTO in which the California Subsidiary has
an interest.
 
Section 8
Recording of Copyrights
 
The California Subsidiary represents and warrants to the Secured Party that the
copyright and copyright applications described in Schedule C hereto have been
duly recorded in the U.S. Copyright Office, and that no other copyright, and
copyright applications have been recorded in the U.S. Copyright Office, in which
the California Subsidiary has an interest.
 
Section 9
Restrictions on Future Agreements
 
The California Subsidiary hereby covenants with the Secured Party that
California Subsidiary shall not, without the Secured Party’s prior written
consent, enter into any agreement,  that is inconsistent with and not expressly
subject to the Secured Party’s rights under this Agreement and/or the Security
Agreement, and the California Subsidiary further agrees that it will not take
any action, and will use reasonable efforts not to knowingly permit any action
to be taken by others subject to its control, including licensees, or knowingly
fail to take any action, which would affect the validity or enforcement of the
rights transferred to the Secured Party  under this Agreement or the rights
associated with those Patents, Trademarks and/or Copyrights which are in the
California Subsidiary’s reasonable business judgment, necessary or desirable in
the operation of the California Subsidiary’s business.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 10
New Patents, Trademarks and Copyrights
 
The California Subsidiary represents and warrants to the Secured Party that the
Patents, Trademarks, and Copyrights listed on Schedules A, B, and C hereto
include all of the patents, patent applications, trademark registrations,
trademark applications, service marks registrations, service mark applications,
registered copyrights and copyright applications, now owned or held by the
California Subsidiary.  If, prior to the termination of this Agreement, the
California Subsidiary shall (i) create or obtain rights to any new patents,
trademarks, trademark registrations, trademark applications, trade names, trade
styles, service marks, service marks registrations, or service mark
applications, or (ii) become entitled to the benefit of any patent, trademark,
trademark registration, trademark application, trade name, trade style, service
mark, service mark registration, service mark application, the provisions of
Section 2 above shall automatically apply thereto and the California Subsidiary
shall give the Secured Party prompt written notice thereof.  The California
Subsidiary hereby authorizes the Secured Party to modify this Agreement by (a)
amending Schedules A, B, and/or C, as the case may be, to include any future
patents, trademark registrations, trademark applications, service mark
registrations, service mark applications, registered copyrights and copyright
applications that are Patents, Trademarks or Copyrights under Section 2 above,
or under this Section 10 (whether or not any such notice from the California
Subsidiary has been sent or received), and (b) filing, in addition to and not in
substitution for this Agreement, a supplement or addendum to this Agreement
containing on a schedule thereto, as the case may be, such registered
trademarks, trademark applications, service marks, registered service marks
and  service mark applications that are Trademarks under Section 2 above or this
Section 10 and to take any action the Secured Party otherwise deems appropriate
to perfect or maintain the rights and interest of the Secured Party under this
Agreement with respect to such Patents, Trademarks and Copyrights.
 
Section 11
Nature and Continuation of Security Interest; Notice to Third Parties
 
This Agreement has the effect of giving third parties notice of the Secured
Party’s security interest in the California Subsidiary’s Patents, Trademarks and
Copyrights.  This Agreement is made for collateral security purposes only.  This
Agreement shall create a continuing security interest in the Patents, Trademarks
and Copyrights and shall remain in full force and effect until the liabilities
and Obligations of the Parent to the Secured Party have been paid in full,
including all “Obligations” under and as defined in the Security Agreement and
the Transaction Documents (as defined in the Purchase Agreement).
 
Section 12
Right to Inspect; Assignments and Security Interests
 
The Secured Party shall have the right, at any reasonable time upon prior
written request and from time to time, to inspect the California Subsidiary’s
premises and to examine the California Subsidiary’s books, records and
operations relating to the Patents, Trademarks and Copyrights, including,
without limitation, the California Subsidiary’s quality control processes;
provided, that in conducting such inspections and examinations, the Secured
Party shall use reasonable efforts not to disturb unnecessarily the conduct of
the California Subsidiary’s ordinary business operations.  From and after the
occurrence of an Event of Default, the California Subsidiary agrees that the
Secured Party, or a conservator appointed by the Secured Party, shall have the
right to take any action to renew or to apply for registration of any Patents,
Trademarks and Copyrights as the Secured Party or said conservator, on its sole
judgment, may deem necessary or desirable in connection with the enforcement of
the Secured Party’s rights hereunder.  The California Subsidiary agrees (i) not
to sell or assign its respective interests in the Patents, Trademarks and/or
Copyrights without the prior written consent of the Secured Party and, (ii) to
maintain the quality of any and all products in connection with which the
Patents, Trademarks and Copyrights are used, consistent with the quality of said
products as of the date hereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 13
Duties of California Subsidiary
 
The California Subsidiary shall have the duty to (i) prosecute diligently any
patent application, or trademark application or service mark application that is
part of the Trademarks pending as of the date hereof or thereafter until the
termination of this Agreement, and (ii) preserve and maintain all of the
California Subsidiary’s rights in the patents, patent applications, trademark
applications, service mark applications and trademark and service mark
registrations that are part of the Patents and Trademarks.  All expenses
incurred in connection with the foregoing shall be borne by the California
Subsidiary.  The California Subsidiary shall not, without thirty (30) days’
prior written notice to the Secured Party, abandon any trademark or service mark
that is the subject of a registered trademark, service mark or application
therefor and which, is or shall be necessary or economically desirable in the
operation of the California Subsidiary’s business.  The Secured Party shall not
have any duty with respect to the Patents, Trademarks and/or
Copyrights.  Without limiting the generality of the foregoing, the Secured Party
shall not be under any obligation to take any steps necessary to preserve rights
in the Patents, Trademarks and/or Copyrights against any other parties, but may
do so at its option during the continuance of an Event of Default, and all
expenses incurred in connection therewith shall be for the sole account of the
California Subsidiary and added to the Obligations and liabilities secured
hereby, and by the Transaction Documents.
 
Section 14
Name or Organization Change
 
The California Subsidiary shall not change its place of organization, name,
identity, organizational structure, chief executive office or place where its
business records are kept, or merge into or consolidate with any other entity,
unless the California Subsidiary shall have given the Secured Party at least 30
days’ prior written notice thereof and shall have delivered to the Secured Party
such new Uniform Commercial Code financing statements, shall have filed such
records with the United States Patent and Trademark Office, and shall have
delivered such other documents and instruments and taken such other actions as
may be reasonably necessary or required by the Secured Party to ensure the
continued perfection and priority of the security interests granted by this
Agreement.
 
Section 15
Expenses
 
The California Subsidiary shall, promptly on demand, pay or reimburse the
Secured Party for all reasonable expenses (including reasonable attorneys’ fees
of outside counsel or allocated costs of in house counsel) incurred or paid by
the Secured Party in connection with the preparation, negotiation, closing,
administration or enforcement, of this Agreement, for the Secured Party’s
periodic examinations of the Collateral, and for any other amounts permitted to
be expended by the Secured Party hereunder, including without limitation such
expenses as are incurred to preserve the value of the Collateral and the
validity, perfection, priority and value of any security interest created hereby
(including without limitation (a) the costs and expenses of filing financing
statements, continuation statements and other UCC forms and amendments, and (b)
the costs and expenses of recording the Secured Party’s security interest in
the  California Subsidiary’s and the Maker’s Intellectual Property with the
United States Patent and Trademark Office and the United States Copyright
Office), the collection, sale or other disposition of any of the Collateral or
the exercise by the Secured Party of any of the rights conferred upon it
hereunder.  The obligation to pay any such amount shall be an additional
Obligation secured hereby and, to the extent permitted by law, each such amount
shall bear interest from the time of demand at the highest Default Rate (under
and as defined in the Notes).
 
Section 16
Secured Party’s Right to Sue; Remedies
 
Upon the occurrence and during the continuance of any Event of Default, the
Secured Party shall have the right to exercise all rights and remedies available
at law or in equity, including without limitation selling, leasing or otherwise
disposing of the Collateral at a public or private sale.  From and after the
occurrence and during the continuance of an Event of Default, the Secured Party
shall have the right, but shall not be obligated, to bring suit or take any
other action to enforce the Patents, Trademarks and Copyrights and, if the
Secured Party shall commence any such suit or take any such action, the
California Subsidiary shall, at the request of the Secured Party, do any and all
reasonable lawful acts and execute any and all proper documents reasonably
required by the Secured Party in aid of such enforcement.  The California
Subsidiary shall, upon demand, promptly reimburse and indemnify the Secured
Party for all reasonable out-of-pocket costs and expenses incurred by the
Secured Party in the exercise of its rights under this Section 16 (including,
without limitation, all attorneys’ fees).  If, for any reason whatsoever, the
Secured Party is not reimbursed with respect to the costs and expenses referred
to in the preceding sentence, such costs and expenses shall be added to the
Obligations secured hereby.

 
-6-

--------------------------------------------------------------------------------

 
 
Section 17
Waivers
 
The California Subsidiary waives to the extent permitted by applicable law
presentment, demand, notice, protest, notice of acceptance of this Agreement,
notice of any loans made, credit or other extensions granted, collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description, except for such demands and notices as
are expressly required to be provided to the California Subsidiary under this
Agreement or any other document evidencing the Obligations or the liabilities
under the Transaction Documents.  With respect to both the Obligations and the
Collateral, the California Subsidiary assents to any extension or postponement
of the time of payment or any other forgiveness or indulgence, to any
substitution, exchange or release of Collateral, to the addition or release of
any party or person primarily or secondarily liable, to the acceptance of
partial payment thereon and the settlement, compromise or adjustment of any
thereof, all in such manner and at such time or times as the Secured Party may
deem advisable.  The Secured Party may exercise its rights with respect to the
Collateral without resorting, or regard, to other collateral or sources of
reimbursement for Obligations.  The Secured Party shall not be deemed to have
waived any of its rights with respect to the Obligations or the Collateral
unless such waiver is in writing and signed by the Secured Party.  No delay or
omission on the part of the Secured Party in exercising any right shall operate
as a waiver of such right or any other right.  A waiver on any one occasion
shall not bar or waive the exercise of any right on any future occasion.  All
rights and remedies of the Secured Party in the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, are cumulative
and not exclusive of any remedies provided by law or any other agreement, and
may be exercised separately or concurrently.
 
Section 18
Successors and Assigns
 
This Agreement shall be binding upon the California Subsidiary, its respective
successors and permitted assigns, and shall inure to the benefit of and be
enforceable by the Secured Party and its successors and assigns.  Without
limiting the generality of the foregoing sentence, the Secured Party may assign
or otherwise transfer any agreement or any note held by it evidencing, securing
or otherwise executed in connection with the Obligations, or sell participations
in any interest therein, to any other person or entity.
 
Section 19
General; Term
 
19.1.  
This Agreement may not be amended or modified except by a writing signed by the
California Subsidiary and the Secured Party, nor may the California Subsidiary
assign any of its rights or obligations hereunder.  This Agreement and the
terms, covenants and conditions hereof shall be construed in accordance with,
and governed by, the laws of the State of New York (without giving effect to any
conflicts of law provisions contained therein).  In the event that any
Collateral stands in the name of the California Subsidiary and another or others
jointly, as between the Secured Party and the California Subsidiary, the Secured
Party may deal with the same for all purposes as if it belonged to or stood in
the name of the California Subsidiary alone.

 
19.2.  
This Agreement and the security interests granted herein shall terminate on the
date on which all payments under the Note (as defined in the Purchase Agreement)
have been indefeasibly paid or satisfied in full (including as a result of the
conversion in full of the Note) and all other obligations have been paid or
discharged (other than contingent indemnification obligations).

 
Section 20
Authorization
 
The California Subsidiary authorizes the Secured Party to file one or more
financing statements which may describe the Collateral as set forth above in
Section 2, and to file a copy of this Agreement in lieu of a financing
statement, in such places and with such governmental offices as the Secured
Party reasonably determines to be appropriate or advisable. The California
Subsidiary authorizes the Secured Party to record the Secured Party’s security
interest in the Collateral with the United States Patent and Trademark Office
and to supplement such recording from time to time.

 
-7-

--------------------------------------------------------------------------------

 
 
Section 21
WAIVER OF JURY TRIAL; VENUE
 
THE CALIFORNIA SUBSIDIARY HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH OR, ARISING OUT OF:  (A) THIS
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH;
(B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY
OTHER CLAIM OR DISPUTE HOWEVER ARISING AMONG THE CALIFORNIA SUBSIDIARY AND THE
SECURED PARTY IN RESPECT OF THIS AGREEMENT.
 
THE CALIFORNIA SUBSIDIARY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THE
OBLIGATIONS, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT OR ANY
TRANSACTION RELATING TO ANY TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT. THE
CALIFORNIA SUBSIDIARY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT WAS
BROUGHT IN AN INCONVENIENT COURT.  THE CALIFORNIA SUBSIDIARY SHALL NOT BE
ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED
UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE
IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK.  NOTHING IN THIS
SECTION SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE
SECURED PARTY TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
CALIFORNIA SUBSIDIARY IN ANY JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED,
THE CALIFORNIA SUBSIDIARY CONDUCTS ACTIVITIES OR WHERE LEGAL PROCEEDINGS MAY BE
NECESSARY IN ORDER TO COLLECT OR ENFORCE THE OBLIGATIONS OR TO SERVE PROCESS IN
ANY MANNER PERMITTED BY LAW.
 
[Signature Pages Follow]
 
 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 
California Subsidiary:


VISTAGEN THERAPEUTICS, INC.


By: /s/ Shawn K. Singh                                                      
      Name: Shawn K. Singh
      Title:   Chief Executive Officer

 
Secured Party:


 
PLATINUM LONG TERM GROWTH VII, LLC





               By: /s/ Joan
Janczewski                                                      
      Name: Joan Janczewski
      Title:  Chief Operating Officer


 
-9-

--------------------------------------------------------------------------------

 
 
Schedule A
 
Patents and Patent Applications
 
Country
Title
Application Number Filing Date
Publication Number Publication Date
Parent
Inventors /Assignees
Status
US
Toxicity Typing Using Liver Stem Cells
11/445,733 06/01/2006
8,143,009
03/27/12
2007/0111195 05/17/2007
09/881,526 06/14/2001
Inventor:
Snodgrass, H.R.
Assignee:
VistaGen Inc.
Issued
US
Toxicity Typing Using Liver Stem Cells
13/401,623
02/21/12
11/445,733 06/01/2006
 
Inventor:
Snodgrass, H.R.
Assignee:
VistaGen Inc.
Pending
US
Pancreatic Endocrine Progenitor Cells Derived From Pluripotent Stem Cells
12/464,005 05/11/2009
2009/0280096 11/12/2009
61/052,155 05/09/2008
61/061,070 06/12/2008
Inventor:
Kubo, A., Bonham, K, Stull, R. Snodgrass, H.R.
Pending


 
-10-

--------------------------------------------------------------------------------

 
 
Schedule B
 
Trademarks and Trademark Applications
 
VISTAGEN                      US, Switzerland, Europe
 
VistaGen Therapeutics – use trademark, not
registered,                                                                                                US
 

 
-11-

--------------------------------------------------------------------------------

 
 
Schedule C
Copyrights and Copyright Applications

None


